            Case
             Case1:18-cr-00504-ARR
                   1:18-cr-00504-ARR Document
                                      Document14-1
                                               8 Filed
                                                   Filed09/26/18
                                                         10/29/18 Page
                                                                   Page1 1ofof1 1PageID
                                                                                  PageID#:#:1937
                                    United States District Court, Eastern District of New York
UNITED STATES OF AMERICA                                                                       ORDER SETTING CONDITIONS OF RELEASE
                                                                                               AND APPEARANCE BOND


                                                                                               Case Number:
          iir                                           ,Defendant.                                                                     r'c - S 6 ^
                                                                                RELEASE ORDER

      It is hereby ORDERED tliat the above-named defendant be released subject to the Standard Conditions ofRelease on the reverse and as follows:
      [ ] /Upon Personal Recognizance Bond on his/lier promise to appear at all scheduled proceedings as required, or
      [Y Upon Bond executed by the defendant in the amount of S                              ' / / /." . /"V                      ,and
             secured by[ ]financially responsible sureties listed below and/or[ ]collateral set forth below.

                                                                          Additional Conditions of Release

      The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
appliance ofthe defendant and/or the safety of other persons and the commtmity,IT IS FURTHER ORDERE^s follows:
[✓j 1,    The defendant must remain in and may not leave the following areas without Court permission; [-^J'New York City;[ vj-Long Island, NY;
          [ ]New York State;[ ]New Jersey;[ ]                                          and travel to and from this Court and the permitted areas.
[sj 2,    The defendant must avoid all contact with the following persons or entities:                                                 I■ •         ' ''

[]        The defendant must avoid and not go to any of the following locations:                                                                                                    .
     4.   The defendant must surrender all passports to Pretrial Services by                           and noLobtoin-other passports or intemational travel documents.
[v]'^5. The defendant is placed under tlie supervision of the Pretrial Sei-vices Agency subject to"tlie Special Conditions on the reverse and:
          a. is subject to random visits by a Pretrial Services officer at defendant's residence and/or place of work;- ■
     nb. must report[ J-as"directed by Pretrial Services or[ -]'in person                          times per                and/or pj'b'y telephone             times per           .
     [ ] Cj^must undergo[ ]testing.[ ]evaluation and/or[ ]treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
                must undergo evaluation and treatment for mental health problems, as directed by Pretrial Seiwices.
     [ ] e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
        [ ]home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
        [ ]home detention: restifcted to home at all times, except for attorney visits, court appearances, medical treatment,[ ]religious services,
            [ ]employment,[ ]school or training,[ jother activities approved by Pretifal Services,[ ]
     [ ] curfew: restricted to home eveiy day from                                    to                   ,or [ ]as directed by Pretrial Services.
     [ ] Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
     /    based upon ability to pay as detemiined by the Court and the Pretrial Services Agency, and/ or from available insurance.                                                      t
  y                                                                   ,                                            ^                                           , li           j.            !-\v
[u 6.     Other Conditions:        /i ,       ^ I /.                  \       ; -i      ' /J L        < ■ i       'J              J           ■ r                i I v\
                  5                ~      ^                                ~~U ' '' i                          ■ ;. : • ; -i' •          ^ f ;r i                       . r; i (
                                                   U,'         APPEARANCE BOND                           A-. ■                      -U-. i , vt ■-An'.r .yK
I, tlie undersigned defendant, and each surety who signs this bond, acknowledge that I have read this Appearance Bond and, and have either read all ■ Y-f
tlte other conditions of release or have had those conditions explained. I further acknowledge tliat I and my personal representatives, jointly and ' ' '                                      hf
severally, are bound to pay the United States of America the sum of S                                                     and that this obligation is secured with the below
interest in the following property ("Collateral") which 1 represent is/are free and clear of liens except as otherwise indicated:
     [ ] cash deposited in the Registry of the Court in the sum of $                                                               ;
     [ -j'pranises located at: i                         1- ' .                      ih k' J -owned by           )■-'      - HIa         '"S'-'/x. 'i/j >• '                    .
     [vj-Talso agree to execute a confession ofjudgment, mortgage or lien in fcjrbi appi'oved'by the U.S. Attorney which shall be duly filed with the
    proper local and state autliorities on or before                                                                           .
Each owner of the above Collateral agrees not to sell the property, allow further claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
ForfeiTure of the Bond. This Appearance Bond may be forfeited if the defendant fails to comply with any of the conditions set foith above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amoimt of tlie bond suiTcndered
to the United States, including any secm-ity for the bond, if the defendant fails to comply with the above agreement. The court may also order a
judgment of forfeiture against the defendant and against each surety for the entire amount of the bond, including any interest and costs.     .

                                                  Address:
                                       , Surety

                                                  Address:



                                                  Address;
                                       , Surety
     I acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release and of the p^milties apd^aimtlons'set
forth on the front and reverse sides of this form.                                                                                                   ' f-// //' / / // /?
                                                                                                                                                               Signature of Defeudanl
Release of the Defendant is hereby ordered on

            /s/(ST)
                                                       US-        J
                                                                                           Distribution:   Canary-Court           Pink - Pretrial Services     Goldenrod-Defendant
